DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2021 has been entered.
 
Response to Arguments
	Applicant's arguments filed April 21, 2021 have been fully considered but they are not persuasive. Applicant argues on pages 4-8 that Liao as modified by Zhang in view of Gupta does not specifically disclose “wherein orthographic projections of openings of the cathode onto the base substrate are located within opening areas of the base substrate, respectively.  The Examiner respectfully disagrees.  After re-inspection of the prior art, Gupta is not even needed in regards to the current recitation.  First, the Examiner would like to point out that the Applicant has not clearly defined what an “opening area” on the base substrate is.  At best, from Applicant’s figures 3 and 4, but not the specification, an “opening area” can be any area on the base substrate surrounded by a quadrilateral dotted line (denoted by item 2).  The “opening area” has not been defined to be an opening/structure etched or formed within the substrate, but merely an area of the substrate (denoted by item 2).  That being the case, Liao discloses “wherein orthographic projections openings (openings formed by grid conductive lines, item 100) of the (cathodes) conductive lines (item 100) onto the base substrate (item 200) overlap with opening areas of the base substrate (item 200)”, and Gupta is not even needed.  See annotated Fig. 2 of Liao below.
[AltContent: arrow]
    PNG
    media_image1.png
    339
    432
    media_image1.png
    Greyscale

As seen above, the red dotted line quadrilateral is equivalent to the claimed “opening area” (denoted by item 2, dotted line quadrilateral) of the Applicant’s base substrate.  

[AltContent: arrow]
    PNG
    media_image2.png
    391
    389
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    339
    432
    media_image1.png
    Greyscale


Liao as modified by Zhang need not explicitly disclose an “opening area” or the positional relationship.
In regards to Liao failing to disclose “the method for fabricating an organic light-emitting diode display substrate”, the Examiner respectfully disagrees.  The Examiner would like to remind the Applicant that “the method for fabricating an organic light-emitting diode display substrate” is part of the preamble and has not been given life.  Therefore, Liao need not disclose “the method for fabricating an organic light-emitting diode display substrate”.  See MPEP 2111.02 [R-10.2019] II.
“If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81”.
The Examiner takes the position the rejection is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (Liao) (CN 104750311 A1) in view of Zhang et al. (Zhang) (CN 106920894 A).
	In regards to claim 1, Liao (paragraphs 2-128, Figs. 2-5, see The First Office Action) discloses a method for fabricating an organic light-emitting diode display substrate, the method comprising: forming an integral metal layer of a metal nanometer material (item 100) on a base substrate (item 200); thermally curing (by way of high power xenon lamp and quartz glass chrome plate) a part of the metal layer (item 100), wherein the cured part of the metal layer (item 100) is patterned in a grid structure (metal grid conductive lines); and removing a pattern of the remaining metal layer which is not cured (removing unsintered metal ink coating), to form metal grid conductive lines (item 100) in the grid structure, wherein orthographic projections openings (openings formed by grid conductive lines, item  100) of the (cathodes) conductive lines (item 100) onto the base substrate (item 200) overlap with opening areas of the base substrate (item 200), but does not specifically disclose a cathode.  Examiner notes that the Applicant has not opening area” on the base substrate is.  As illustrated by the Applicant (Figs. 3, 4) an opening area can be any area on the base substrate surrounded by quadrilateral dotted line (denoted by item 2).
	Zhang (paragraphs 2-95, Figs. 1, 2 and associated text) discloses a transparent OLED device comprising a metal mesh cathode structure (item 10),
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Liao with the teachings of Zhang for the purpose of improving light extraction efficiency. 
	In regards to claim 2, Liao (paragraphs 2-128, Figs. 2-5, see The First Office Action in regards to claim 2) discloses wherein the forming the integral cathode layer of the metal nanometer material (item 100) on the base substrate (item 100) comprises: coating the metal nanometer material on the base substrate through physical vapor deposition, inkjet printing, or high-temperature evaporation and plating to form the integral cathode layer.
	In regards to claim 3, Liao (paragraphs 2-128, Figs. 2-5, see The First Office Action in regards to claim 3) discloses wherein the thermally curing (laser sintering) a part of the cathode layer (item 100) comprises: curing a part of the cathode layer (item 100) through laser sintering.
	In regards to claim 4, Liao (paragraphs 2-128, Figs. 2-5, see The First Office Action in regards to claim 4) discloses wherein the removing the pattern of the remaining cathode layer (item 100) which is not cured, to form the cathodes in the grid structure (item 100) comprises: dissolving and removing the pattern of the remaining cathode layer which is not cured, with an (deionized water, alcohols, ketones, alcohol ethers,  ether esters, or amides of organic solvents) to form the cathodes in the grid structure.
	In regards to claim 6, Liao (paragraphs 2-128, Figs. 2-5, see The First Office Action in regards to claim 6) discloses wherein a wavelength of laser in laser sintering ranges from 400nm to 700nm, a power of the laser ranges from 1000W/cm2 to 3000W/cm2, and an energy of the laser ranges from 0.29J/cm2 to 0.85J/cm2.
	In regards to claim 7, Liao (paragraphs 2-128, Figs. 2-5, see The First Office Action in regards to claim 7) discloses wherein the cathode layer (item 100) is irradiated with laser in laser sintering for one to three seconds.
	In regards to claim 8, Liao (paragraphs 2-128, Figs. 2-5, see The First Office Action in regards to claim 8) discloses wherein the organic solvent comprises at least one of ethyl acetate, acetone, or synthetic acid (deionized water, alcohols, ketones, alcohol ethers, ether esters, or amides of organic solvents).
	In regards to claim 9, Liao (paragraphs 2-128, Figs. 2-5, see The First Office Action in regards to claim 9) discloses wherein a melting temperature of the metal nanometer material is below 150°C.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        May 7, 2021